
	

114 S2649 IS: Veterans Choice Equal Cost for Care Act of 2016
U.S. Senate
2016-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2649
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2016
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To modify the treatment of the costs of health care furnished under section 101 of the Veterans
			 Access, Choice, and Accountability Act of 2014 to veterans covered by
			 health-plan contracts.
	
	
 1.Short titleThis Act may be cited as the Veterans Choice Equal Cost for Care Act of 2016. 2.Modification of treatment of costs of care under Choice Program for veterans covered by health-plan contractsSection 101(e) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)by striking paragraphs (2) and (3); and (2)by inserting after paragraph (1) the following new paragraphs:
				
 (2)Responsibility for costs of certain careIn any case in which an eligible veteran is furnished hospital care or medical services under this section for a non-service-connected disability described in subsection (a)(2) of section 1729 of title 38, United States Code, the Secretary may recover or collect reasonable charges for such care or services from a health-care plan described in paragraph (4) in accordance with such section.
					(3)Payment by Department
 (A)In generalThe Secretary shall pay the amount of any cost sharing under a health-care plan described in paragraph (4) that is charged to an eligible veteran for hospital care or medical services furnished under this section.
 (B)Maximum amount paid by veteranAn eligible veteran shall not pay a greater amount for receiving hospital care or medical services under this section than the amount the veteran would pay for receiving the same or comparable care or services at a medical facility of the Department or from a health care provider of the Department..
			
